Citation Nr: 0802652	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  03-32 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The Board remanded this case in 
March 2005.

The Board notes that additional medical evidence has been 
added to the claims file since the issuance of the most 
recent Supplemental Statement of the Case in January 2006, 
but the veteran's representative has waived RO review of such 
evidence in a November 2007 brief.  See 38 C.F.R. 
§ 20.1304(c) (2007).


FINDINGS OF FACT

1.  The veteran's service-connected disorders include status 
post myocardial infarction associated with diabetes mellitus, 
evaluated as 60 percent disabling; a right below-the-knee 
amputation associated with diabetes mellitus, evaluated as 40 
percent disabling; osteomyelitis of the left foot associated 
with diabetes mellitus, evaluated as 30 percent disabling; 
diabetes mellitus, evaluated as 20 percent disabling; and 
erectile dysfunction associated with diabetes mellitus, 
evaluated as zero percent disabling.  

2.  The combined evaluation for the veteran's service-
connected disorders is 90 percent.

3.  The veteran's service connected disorders, in and of 
themselves, do not preclude securing and following a 
substantially gainful occupation; rather, the evidence 
reflects that sedentary employment is feasible.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a fully 
comprehensive VCAA letter meeting the specific requirements 
of C.F.R. § 3.159(b)(1) in April 2005.  While this letter was 
issued subsequent to the appealed rating decision, the 
veteran's case was subsequently readjudicated in a January 
2006, consistent with the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, the veteran was notified in the appealed 
March 2003 rating decision that that specific percentage 
evaluations had been assigned for his service-connected 
disorders as of certain effective dates.  The Board finds 
that this action effectively satisfies VA's requirements in 
view of Dingess, particularly as the present appeal does not 
concern any of those specific evaluations but instead 
involves a TDIU claim.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this 
appeal, addressing the matter at issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

In this case, the veteran's service-connected disorders 
include status post myocardial infarction associated with 
diabetes mellitus, evaluated as 60 percent disabling; a right 
below-the-knee amputation associated with diabetes mellitus, 
evaluated as 40 percent disabling; osteomyelitis of the left 
foot associated with diabetes mellitus, evaluated as 30 
percent disabling; diabetes mellitus, evaluated as 20 percent 
disabling; and erectile dysfunction associated with diabetes 
mellitus, evaluated as zero percent disabling.  

The veteran's combined disability evaluation is 90 percent.  
See 38 C.F.R. § 4.16(a).  This evaluation meets the initial 
criteria for schedular consideration for the grant of TDIU 
under 38 C.F.R. § 4.16(a), and the question thus becomes 
whether these disabilities, in and of themselves, precludes 
the veteran from securing or following a substantially 
gainful occupation.

In this regard, the Board has considered the veteran's 
educational and employment background.  In his January 2003 
application, he reported that he had completed four years of 
high school and had last worked in a technical position for 
the National Weather Service through December 2000.
 
The Board has reviewed the evidence of record in this case 
but finds that this evidence does not support the veteran's 
contention that his service-connected disabilities, in and of 
themselves, are of such severity as to preclude his 
participation in all forms of substantially gainful 
employment.  

This matter was not definitively addressed in the veteran's 
July 2003 VA diabetes mellitus examination.  In the report of 
that examination, the examiner noted that it was likely that 
the veteran would not be able to obtain or maintain gainful 
employment unless it was "100% sedentary."  The examiner 
noted that even such employment would be difficult because 
the veteran was still in rehabilitation and needed 
significantly more rehabilitation for his right below-the-
knee amputation.  Moreover, following an upcoming skin graft 
for his left foot, he would likely be told to avoid 
weightbearing.

In view of the inconclusive nature of this opinion and the 
veteran's ongoing rehabilitation, the Board, in its March 
2005 remand, requested a further VA examination.  The 
examiner who conducted the May 2005 general medical 
examination acknowledged the veteran's current disability 
picture, including diabetes mellitus, peripheral vascular 
disease, the right below-the-knee amputation (noted to be 
"in very good condition and stable"), and the left foot 
diabetic ulcer.  The examiner, however, also noted that the 
veteran could walk fifty yards without use of a wheelchair 
before pain and fatigue would lead to a need for rest.  
Moreover, the examiner stated that, in spite of the veteran's 
disabilities, he "could be gainfully employed in work 
similar to his prior occupation or any other mostly sedentary 
activities for which he is qualified."  The examiner cited 
to the sedentary nature of the veteran's prior employment and 
the existence of the Americans With Disabilities Act in 
rendering this opinion.

The Board has reviewed the voluminous private medical 
evidence received in conjunction with this claim, including 
reports of the veteran's right below-the-knee amputation in 
February 2003 and subsequent treatment and rehabilitation.  
Such evidence, however, does not suggest that substantially 
gainful employment in all forms would be precluded by the 
veteran's disabilities.  In other words, this evidence in no 
way contradicts the findings from the May 2005 VA examination 
report, which constitutes the most definite and, accordingly, 
most probative evidence of record as compared to the earlier 
and less definite 2003 examination findings.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed 
in terms such as "could have been" is not probative).  

In reviewing this medical evidence, the Board is mindful of 
the veteran's difficulties in seeking employment.  His 
contentions regarding this matter are evident from such 
submissions as an April 2005 lay statement, in which he cited 
to his symptoms and the frequency of medical treatment for 
his left leg circulation and right post-amputation stump.  
That having been noted, the veteran, as a layperson, is 
unable to provide competent testimony as to matters which 
require medical expertise, such as the nature, extent, and 
etiology of his disabilities.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Additionally, the fact that a 
veteran is unemployed or has difficulty obtaining employment 
is insufficient, in and of itself, to establish 
unemployability.  The relevant question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Overall, the Board does not find that the veteran's service-
connected disabilities render him unable to obtain or retain 
substantially gainful employment.  Accordingly, the 
preponderance of the evidence is against his claim of 
entitlement to TDIU.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
The Board would nonetheless point out that the veteran is 
free to reopen his claim at any time.


ORDER

Entitlement to TDIU is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


